Citation Nr: 1436999	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression and anxiety. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to February 1982.  He also had an earlier period of active duty for training (ACDUTRA) from August 20, 1976 to November 27, 1976.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied the above claim, along with claims for service connection for bilateral hearing loss, tinnitus, and a back condition.  Since then however, these three other claims have been granted and thus they are not before the Board.  Regional jurisdiction of the claim was transferred from Manchester to Boston, Massachusetts in December 2008.  The Board has recharacterized the issue to better reflect the Veteran's claim with regards to the multiple current diagnoses contained in his claims file.  

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current depression and anxiety conditions relate back to his active duty service.  At his May 2014 hearing, he stated that while on active duty he went AWOL and as a result, was placed in a correctional custody facility (CCF) for two to three weeks.  It is at this point, he claims, that mental problems began as a result treatment he received during this period in CCF.  After this, he claims that he started abusing alcohol to cope with his problems.  His DD Form 214 reflects that his reason for discharge was alcohol or other drug abuse pursuant to AR 635-200, Chapter 9.

The Veteran claims that he first started receiving treatment for psychiatric symptoms at a VA facility in 1987.  The earliest VA treatment records contained in his claim file are seemingly from 2008, despite records dating back to 1997 from the Bedford VA Medical Center (VAMC) being listed as evidence in the rating decision on appeal.  As part of VA's duty to assist, all outstanding VA treatment records must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, as the Veteran's claim is predicated on discipline received during his period of active duty service, an effort should be made to obtain all outstanding service personnel records, which are not contained in the claims file at this time.  An additional request should also be made for all service treatment records, including any clinical records.

During his hearing at the RO in October 2009, the Veteran stated that he had been treated for anxiety and depression by his own doctor in Belmont for about 8 or 9 years after service.  These records should be obtained on remand.

Finally, the Veteran should be afforded a VA compensation examination to provide an opinion on the etiology of his psychiatric condition.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, while the service treatment records (STRs) do not indicate that he received treatment for a psychiatric condition, he did receive a Chapter 9 discharge for alcohol or drug abuse in 1982.  He has linked his alcoholism to his CCF punishment while in-service as a means to deal with his deteriorating mental condition.  Thus, an examination is needed to provide comment on this possibility. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record copies of the Veteran's complete treatment records from the Bedford, Northampton, Jamaica Plain and/or Boston, and Brockton VA treatment facilities, dated from February 1982 to April 2008 and from December 2012 forward.  Ensure that these records are associated with the Veteran's Virtual and/or paper claims folder(s).

2.  Make arrangements to obtain a copy of the Veteran's complete service personnel records, to include all of which detailing any discipline received while in service.  

3.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records and all records associated with his treatment at the Newport Rhode Island Naval Base for 28 days.

4.  Ask the Veteran to identify the private doctor in Belmont that treated him for anxiety and depression for about 8 or 9 years after service.  Make arrangements to obtain all records that he adequately identifies.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination. The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. Any indicated tests should be accomplished.

The examiner is requested to provide a diagnosis of any psychiatric disorder found to be present.

The examiner should then provide an opinion as to whether it is at least likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the Veteran's statements that his depression and anxiety began after being punished via placement in a correctional custody facility for going AWOL.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

7. Finally, readjudicate the claim for service connection for an acquired psychiatric disorder.  If the claim remains denied, provide the Veteran and his representative, if any, with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



